Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 November 2021 has been entered.

Status of Application, Amendments, and/or Claims
3.	The Amendment filed 19 October 2021 has been received and entered in full.  Claims 1 and 9 have been amended, claim 7 remains withdrawn, claim 8 has been cancelled, and claims 20-27 have been added. Newly submitted claims 20-27 will be examined as they fit under the rubric of the elected invention. Therefore, Claims 1, 7, 9 and 20-27 are pending, and claims 1, 9 and 20-27 are the subject of this Office action.
4.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.



Withdrawn Objections and/or Rejections
5.	The rejection of claim 8 under 35 U.S.C. 112(b) as set forth at pg. 3 of the previous Office action (mailed 21 July 2021) is moot in view of Applicant’s cancellation of said claim (filed 19 October 2021).
6.	The rejection of claim 8 under 35 U.S.C. 112(a) as set forth at pp. 3-7 of the previous Office action (mailed 21 July 2021) is moot in view of Applicant’s cancellation of said claim (filed 19 October 2021).

Maintained and/or New Objections and/or Rejections
Claim Objections
7.	Claim 23 is objected to because of the following informalities:  While not indefinite, is it suggested that the phrase “wherein the antibody composition comprises” be amended to recite, “wherein the scFv-Fc comprises”.  Appropriate correction is required.
8.	Claim 20 is objected to because of the following informalities: Since there are only 6 sequences represented in the sequence listing, and the Specification refers to a VL comprising the amino acid sequence of SEQ ID NO: 2, it appears that the recitation of “SEQ ID NO: 12” should read “SEQ ID NO: 2”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


10.	Claims 1, 9 and 20-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
11.	Claim 1 is rejected as being indefinite for reciting because it is unclear if SEQ ID NO:6 is the amino acid sequence of  VH-CDR1-3, the amino acid sequence of VLCDR1-3, or if VH-CDR1-3 and VLCDR1-3 are both set forth in SEQ ID NO: 6. If the latter is intended, amending the phrase “VH-CDR1-3 sequence of” be amended to recite, “VHCDR1-3 set forth in”, and the phrase “VLCDR1-3 sequence of” be amended to recite, “VL-CDR1-3 set forth in”, would be remedial.
12.	Claim 9 is rejected as being indefinite for reciting the limitation “A medicament a pharmaceutical acceptable carrier and the antibody composition…”. Without knowing if the limitation “medicament” refers to a medicament comprising the antibody composition according to claim 1 and pharmaceutically carrier, or if it refers to an additional element or compound, the metes and bounds of the claim cannot be determined.
13.	Claims 20-27 are rejected for depending from an indefinite claim.


Summary
14.	No claim is allowed.

Advisory Information
     Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jon M. Lockard whose telephone number is (571) 272-2717.  The examiner can normally be reached on Monday through Friday, 8:00 AM to 4:30 PM.
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama, can be reached on (571) 272-2911.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.   For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON M LOCKARD/Examiner, Art Unit 1647                                                                                                                                                                                                        December 4, 2021